Citation Nr: 0716263	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-40 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back strain.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.  

3.  Entitlement to an increased (compensable) rating for 
chondromalacia, right knee, prior to July 26, 2005.  

4.  Entitlement to an increased (compensable) rating for 
chondromalacia, left knee, prior to July 26, 2005.  

5.  Entitlement to an increased rating for chondromalacia, 
right knee, with degenerative joint disease (DJD), since 
July 26, 2005, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased rating for chondromalacia, 
left knee, with DJD, since July 26, 2005, currently evaluated 
as 10 percent disabling.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to 
August 1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Jackson, Mississippi and Phoenix, Arizona, Department of 
Veterans Affairs (VA) Regional Offices (RO), respectively.  

The RO denied increased ratings for chondromalacia of the 
right and left knees and determined that new and material 
evidence was not found to reopen the claims for tinnitus or 
low back strain.  The current appeals then ensued.  

By rating decision of December 2005, the veteran' 
chondrormalacia of the right and left knees were 
recharacterized as chondromalacia of the right and left 
knees, with DJD, and both knee ratings were increased to 
10 percent, effective July 26, 2005.  The United States Court 
of Appeals for Veterans Claims (Court) indicated that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1992).  Therefore, the claims for increased 
ratings remain appellate status.  

The issues of entitlement to service connection for low back 
strain and tinnitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

The veteran's claim has been transferred to the Winston-
Salem, North Carolina RO.  


FINDINGS OF FACT

1.  A petition to reopen the claim for service connection for 
low back strain was denied by rating decision of 
November 1992.  The veteran was notified of that decision and 
of his appellate rights that same month, and he did not file 
a timely appeal.

2.  Evidence submitted since the November 1992 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for low back strain.  

3.  Evidence submitted since the August 1999 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for tinnitus.  

4.  The veteran's chondromalacia of the right knee prior to 
July 26, 2005, was productive of motion limited to at most, 
flexion of 110 degrees and tenderness; extension limited to 
15 degrees, flexion limited to 30 degrees, or instability was 
not shown.  

5.  The veteran's chondromalacia of the left knee prior to 
July 26, 2005, was productive of motion limited to at most, 
flexion of 100 degrees and tenderness; extension limited to 
15 degrees, flexion limited to 30 degrees, or instability was 
not shown.  

6.  Since July 26, 2005, chondromalacia of the right knee 
with DJD is productive of motion limited to at most, flexion 
of 95 degrees with pain and weakness; extension limited to 
15 degrees, flexion limited to 30 degrees, or instability is 
not shown.  

7.  Since July 26, 2005, chondromalacia of the left knee with 
DJD is productive of motion limited to at most, flexion of 
90 degrees with pain and weakness; extension limited to 
15 degrees, flexion limited to 30 degrees, or instability is 
not shown.  


CONCLUSIONS OF LAW

1.  The November 1992 rating decision which denied service 
connection for low back strain is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  Evidence submitted subsequent to the November 1992 denial 
of service connection for low back strain, is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).

3.  The August 1999 rating decision which denied service 
connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).

4.  Evidence submitted subsequent to the August 1999 denial 
of service connection for tinnitus, is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).

5.  The criteria for a 10 percent rating, and no more, prior 
to July 26, 2005, for chondromalacia, right knee, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 
(2006).  

6.  The criteria for a 10 percent rating, and no more, prior 
to July 26, 2005, for chondromalacia, left knee, have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 
(2006).  

7.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right knee, with DJD, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2006).  

8.  The criteria for a rating in excess of 10 percent for 
chondromalacia, right knee, with DJD, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the veteran in December 2002, 
March 2003, August 2003, December 2003, and December 2004, 
which asked him to submit certain information, and informed 
him of the responsibilities of the claimant and VA concerning 
obtaining evidence to substantiate his claims.  In accordance 
with the duty to assist, the letters informed the appellant 
what evidence and information VA would be obtaining, and 
essentially asked the appellant to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  VA informed the veteran of what he 
needed to show for increased rating claims, and new and 
material evidence to reopen his service connection claims.  
In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the 
claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claims.  This was accomplished in this 
case and proper VA notice and process was performed as to the 
claims.  The Board, therefore, concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was 
appropriately notified in this regard, and the Board finds no 
prejudice to the claimant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The preponderance of the evidence is in favor of 
reopening the claim for service connection for tinnitus, and 
in favor of a compensable rating for both the right and left 
knee conditions, prior to July 26, 2005, so the RO will 
determine the effective date and ratings as they relate to 
those claims.  The preponderance of the evidence is against 
the other claims on appeal, therefore, any question as to the 
effective date and disability rating to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He underwent VA examinations 
in connection with the claims, and statements submitted on 
behalf of his claims have been received and reviewed.  He was 
offered a hearing and declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

New and Material 

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for low back strain, was denied by rating 
decision of November 1992.  Service medical records showed 
that the veteran was treated for low back strain in service.  
However, on VA examination in December 1991, the veteran had 
full range of motion and no evidence of a back disorder on x-
ray examination.  The diagnosis was history of chronic back 
strain.  As no residuals of low back strain were shown after 
service, service connection for low back strain was denied.  
The veteran was sent notice of the denial in a letter dated 
that same month, however, he did not timely appeal this 
decision.  

The Board has reviewed the evidence received into the record 
since the November 1992 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for low back strain.  

Evidence submitted since the November 1992 denial of service 
connection includes VA outpatient treatment records, a VA MRI 
dated May 2004, and letters from his previous employer and a 
friend who is a registered nurse.  

The VA outpatient treatment records show recent treatment for 
low back pain.  His May 2004 VA MRI shows degenerative 
changes at L4-5 and L5-S1.  However, none of this evidence is 
new and material.  This evidence shows that the veteran has 
recent and present complaints of low back strain.

Also of record are statements submitted from the veteran's 
former employer and a friend who is a RN.  These statements 
are also not new and material.  The veteran's former employer 
indicates that the veteran's back condition had worsened.  
His job performance and productivity had declined and his 
physical limitations had caused him to miss work.  The 
veteran's friend who described herself as a RN, also 
submitted a statement on behalf of the veteran's claim.  She 
too, indicated that she had the opportunity to observe the 
veteran and was aware of his physical condition.  She said 
that it was her professional opinion that the physical 
condition of his back was quite severe for a man of his age 
and that he was in pain much of the time.  

This evidence is new and material as it raises a possibility 
to substantiate the veteran's claim for low back strain.  
Therefore, the petition to reopen the claim for service 
connection for low back strain is granted.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   

Additionally, service connection for tinnitus was denied by 
rating decision of August 1999.  Service medical records 
showed that the veteran complained of tinnitus on one 
occasion in service in December 1985.  On separation 
examination from service, there were no findings, treatment, 
or complaints of tinnitus.  VA examination of May 1999 
indicated, in pertinent part, that the veteran had tinnitus 
of five to six years duration and of unknown circumstances.  
He indicated that the tinnitus was high pitched, bilateral 
and constant.  By rating decision of August 1999, service 
connection for tinnitus was denied.  The veteran was sent 
notice of the denial in a letter dated September 1999, 
however, he did not timely appeal this decision.  

The Board has reviewed the evidence received into the record 
since the August 1999 RO denial and finds that new and 
material evidence has been submitted sufficient to reopen the 
claim for service connection for tinnitus.  

Evidence submitted since the August 1999 denial of service 
connection for tinnitus includes a March 2003 VA audiology 
examination.  That examination report indicates that the 
veteran asserts 15 years of military noise exposure and 
frequent, almost constant, tinnitus.  This report, which is 
new, as it was most recently of record in March 2003, is also 
material.  It is also material because it relates tinnitus, 
frequent and almost constant as a result of 15 years of 
military noise exposure.  This raises a reasonable 
possibility of substantiating the claim.  Therefore, the 
petition to reopen the claim for service connection for 
tinnitus is granted.  

However, the Board finds that additional development is 
required before it may enter a final determination on the 
underlying merits of this claim.  This is discussed in the 
Remand below.   

Increased Rating 

In a November 1992 rating decision, the RO granted service 
connection for chondromalacia of the right and left knee, 
effective September 1991 and a noncompensable rating was 
assigned for both knees.  The veteran filed a claim for 
increased ratings of the knees in 2002.  The RO denied 
compensable rating for chondromalacia of the right and left 
knee in 2003 and 2004.  By rating decision of December 2005, 
the veteran's knee disabilities were recharacterized to 
chondromalacia, right knee and left knee, with DJD.  A 
10 percent rating was granted for each knee, effective July 
26, 2005, the date of the veteran's most recent VA 
examination.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  Furthermore, 38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  
These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Prior to July 26, 2005, the veteran underwent VA examination 
in March 2003.  The veteran complained of stiffness in his 
knees with associated swelling and pain near the end of the 
day.  He had limited ability to climb due to the stiffness 
and pain.  Physical examination of the knees showed no gross 
swelling, bilaterally.  Range of motion of the right knee was 
0 degrees of extension and 110 degrees of flexion.  The right 
knee was stable medially and laterally, as well as anteriorly 
and posteriorly.  There was crepitation with motion.  On the 
left knee, range of motion was 0 degrees of extension and 
100 degrees of flexion.  There was tenderness to palpation in 
the patellofemoral groove with crepitation.  The left knee 
was stable medially and land laterally, as well as anteriorly 
and posteriorly.  The right knee was also tender within the 
patellofemoral groove.  The diagnostic impression was 
chondromalacia patellae.  The examiner stated that the 
veteran does have chronic problems with both his right and 
left knees, which during exacerbations would decrease range 
of motion, increase fatigability, and decrease coordination.  
However, he also stated that it would be medically infeasible 
to try and quantitate those findings on the day of 
examination.  

The veteran is rated under Diagnostic Code 5019, bursitis of 
the knees.  The disease under this diagnostic code will be 
rated under limitation of motion for the affected knees, as 
arthritis, degenerative.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  (DC 5200, etc)  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or groups of minor joints affected 
by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees.  Finally, flexion limited to 15 degrees is rated 
30 percent.  

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating.  
Extension limited to 10 degrees warrants a 10 percent rating.  
To warrant a 20 percent rating, extension must be limited to 
15 degrees.  Extension limited to 20 degrees warrants a 
30 percent rating.  A 40 percent rating is warranted for 
extension limited to 30 degrees.  Finally, extension limited 
to 45 degrees is rated 50 percent.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension) codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  See VAOPGCPREC 9-2004

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

The veteran is not shown to have limitation of flexion to 45 
degrees or limitation of extension to 10 degrees, such that a 
10 percent rating would be warranted based on either 
limitation of extension or limitation of flexion under 
Diagnostic Codes 5260 and 5261.  The Board notes that the 
veteran has full motion on extension and flexion has been 
limited to 110 degrees on the right knee and 100 degrees of 
flexion on the left knee.  When compared with standard range 
of knee motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate 
II), the veteran's knee motion, even considering his 
complaints of pain, is not shown to be more than slight.  
More significantly, such findings do not meet the minimum 
criteria for a compensable (10 percent) evaluation under 
either Diagnostic Code 5260 (requiring flexion limited to 45 
degrees or less) or 5261 (requiring extension limited to 10 
degrees or more).  However, consistent with the premise that 
arthritis with some limitation of motion warrants at least a 
10 percent evaluation (see 38 C.F.R. § 4.59), a 10 percent 
evaluation, and no more, is assignable under the provisions 
of Diagnostic Code 5003, prior to July 26, 2005.  

Additionally, there is no objective evidence that pain on use 
of the joint results in limitation of motion to a degree 
which would support a higher 20 percent rating.  In this 
regard, the Board notes that his knee range of motion does 
not meet the criteria for a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Moreover, since the presence of ankylosis is not shown, an 
evaluation under Diagnostic Code 5256 is also not warranted.  
The veteran also does not warrant a rating under Diagnostic 
code 5258 or 5259, because there is no evidence of removal or 
dislocation of the cartilage.  

Under the foregoing circumstances, the veteran warrants a 10 
percent rating and no more, for his right knee chondromalacia 
and 10 percent for his left knee chondromalacia, prior to 
July 26, 2005.  

Since July 26, 2005, the veteran has undergone one VA 
examination.  That examination occurred in July 2005.  The 
veteran complained of his knees feeling weak and swelling 
after repetitive use.  Physical examination revealed that the 
right and left knee appeared within normal limits and both 
knees reveled crepitus.  Range of knee motion was 95 degrees 
of flexion and 0 degrees of extension of the right knee and 
90 degrees of flexion and 0 degrees of extension of the left 
knee.  The examiner stated that joint function was 
additionally limited by repetitive use, pain, fatigue, and 
weakness.  However, he also indicated that he would have to 
resort to major speculation in order to determine the degrees 
of additional limitation caused by repetitive use.  X-ray 
examination showed moderate DJD.   

After a thorough review of the medical evidence, the medical 
evidence does not show that the veteran warrants anymore than 
the already established 10 percent rating since July 26, 
2005, for either his right or left knee.  

Flexion of either knee was not limited to 30 degrees, 
sufficient to warrant a 20 percent rating.  He had full 
extension of both knees, thus, not warranting a 20 percent 
rating.  There is no presence of ankylosis, instability of 
either knee, or evidence of removal or dislocation of the 
cartilage.  Therefore, the already established 10 percent 
rating sufficiently and adequately provides for the veteran's 
disability level.  As such, since July 26, 2005, the 
veteran's chondrormalacia of the right and left knees, with 
DJD, warrant no more than the already established 10 percent 
ratings for each knee.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for low back strain, has been 
submitted, and to this extent only, the claim is granted.

New and material evidence to reopen the veteran's claim for 
service connection for tinnitus has been submitted, and to 
this extent only, the claim is granted.

A rating of 10 percent, and no more, prior to July 26, 2005 
for chondromalacia, right knee, is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.  

A rating of 10 percent, and no more, prior to July 26, 2005 
for chondromalacia, left knee, is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.  

A rating in excess of 10 percent for chondromalacia, right 
knee, with DJD is denied.  

A rating in excess of 10 percent for chondromalacia, left 
knee, with DJD is denied.  


REMAND

The veteran and his representative contend, in essence, that 
service connection is warranted for tinnitus and low back 
strain based upon service incurrence.  

A medical examination and opinion regarding any link between 
the veteran's service and his low back strain and tinnitus 
needs to be addressed prior to final resolution of the 
claims.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA orthopedic 
examination to determine the nature and etiology 
of his current back disorder, if any.  The 
claims file should be made available to the 
examiner to ensure awareness of the veteran's 
pertinent history.  All indicated tests, should 
be accomplished.  The examination should address 
it is very likely, highly unlikely, or at least 
as likely as not, that the veteran's current 
back disorder, if any, is linked to an event in 
service.  The examiner should give a rationale 
based on the facts of the case and any medical 
literature for all opinions and conclusions. 

2.  Schedule the veteran for a VA audiology 
examination.  The claims file should be made 
available to the examiner to ensure awareness of 
the veteran's pertinent history.  All indicated 
tests, should be accomplished.  The examination 
should address whether the veteran has tinnitus; 
opine whether his alleged tinnitus is likely, 
unlikely, or at least as likely as not, linked 
to an event in service.  It should be noted that 
the veteran claims exposure from small arms fire 
and aircraft from his status as a parachuter.  
It should also be noted that he may have been 
exposed after service to noise exposure through 
his carpentry work.  The examiner should give a 
rationale based on the facts of the case and any 
medical literature for all opinions and 
conclusions. 

3.  Thereafter, readjudicate the claims of 
service connection for low back strain and 
tinnitus.  If the decision is adverse to 
the appellant, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


